DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This action is in response to the Amendment filed on 09/20/2021. 
Claims 7-9 and 13-24 are currently pending. 
Response to Arguments
Applicant’s arguments, see Page 6, filed 09/20/2021, with respect to the objection of the drawings have been fully considered and are persuasive. The drawings were objected to for not showing features from claim 1. Applicant has cancelled claim 1, rendering the objection to the drawings moot.
Applicant’s arguments, see Pages 6-7, filed 09/20/2021, with respect to the rejection of claims 1, 4-7, and 10-12 under 35 U.S.C. 102(a)(1), and claims 2-3 and 8-9 under 35 U.S.C. 103 have been fully considered and are persuasive. Claims 1-6 and 10-12 have been cancelled. New claims 13-24 have been added. Applicant argues that Broderick does not teach “measuring, using infrared iris transillumination, anatomical features of a patient's eye” and “generating a prediction of iris color-change based on a reduction or elimination of stromal pigment” in independent claim 7, and “generating a prediction of iris color-change based on a reduction or elimination of stromal pigment” in independent claim 17. Examiner agrees. Therefore, the rejection has been withdrawn.  
Claim Objections
Claim 18 is objected to because of the following informalities:  
Claim 18 recites “the anatomical features of the patient’s eye relevant to the prediction”, which is inconsistent with the base claim language, which omits the “relevant [...]” language.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-9 and 13-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In making a determination as to whether an application has met the requirements for enablement under 35 U.S.C. 112 ¶ 1, the following factors enumerated In re Wands, 8 USPQ2d 1400, at 1404 (CAFC 1988) are considered: 
(1) the breadth of the claims, 
(2) the amount of direction or guidance presented, 
(3) the presence or absence of working examples, 
(4) the nature of the invention, 
(5) the state of the prior art, 
(6) the relative skill of those in the art, 
(7) the predictability or unpredictability of the art, and 
(8) the quantity of experimentation necessary.  
While it is not essential that every factor be examined in detail, those factors deemed most relevant should be considered.  All factors have been considered and those deemed most relevant are explicitly addressed herein.
The claims are directed to a method for generating predictions of what a patient’s iris color will be after an iris color change procedure is performed.
The specification teaches a preferred method for deriving a post-operative iris color prediction.   While the specification contemplates a method for deriving a post-operative iris color prediction based on measurements of the anatomical features of the patient’s eye, the specification does not teach/demonstrate what the “search criteria based on measurements of the anatomical features of the patient’s eye” are and how those criteria are “used” in querying a database.  The specification provides no guidance for what the search criteria are or how to use the search criteria to query the database to generate the prediction of iris color. Furthermore, the specification does not provide evidence or any working examples to support the instantly claimed methods of deriving a post-operative iris color prediction based on measurements of the anatomical features of the patient’s eye.  
The art (US 2005/0049584, cited on 01/15/2020 IDS) provides no guidance to enable the instant claims, beyond teaching techniques for altering iris pigment. The art does not enable methods of generating predictions of what a patient’s iris color will be after an iris color change procedure is performed.  
Thus, the claims are not enabled due to severe deficiencies in the amount of guidance and predictability for performing the claimed methods are provided by the art and by the instant specification.  Practice of the claimed methods would require undue experimentation because generating a prediction of post-operative iris color is unpredictable.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7-9 and 13-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 7 and 17 recite a method for generating predictions of what a patient’s iris color will be after an iris color change procedure is performed. To determine whether a claim satisfies the criteria for subject matter eligibility, the claim is evaluated according to a stepwise process as described in MPEP 2106(III) and 2106.03-2106.04.  The instant claims are evaluated according to such analysis.
Step 1: Is the claim to a process, machine, manufacture or composition of matter?
Claims 7 and 17 are directed towards a method, and thus meet the requirements for step 1. 
Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Claims 7 and 17 recite a method for generating predictions of what a patient’s iris color will be after an iris color change procedure is performed, based on measuring anatomical features of a patient’s eye, generating search criteria based on the measurements of the anatomical features, querying a database using the search criteria, generating a prediction based on a reduction or elimination of stromal pigment, and displaying the prediction. The limitation of a method for generating predictions of what a patient’s iris color will be after an iris color change procedure is performed, as recited in claims 7 and 17, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of a generic laser (i.e. infrared iris transillumination), data processing (i.e. querying a database), and data reporting (i.e. displaying the prediction). For example, generating a prediction can include a user querying a database comprising anatomical features of a population of eyes with the measure anatomical features to determine a prediction for what the iris color could be after the surgery is performed, and verbally communicating the prediction to the patient. Other than reciting a generic laser, data processing, and data reporting, nothing in the elements of the claims precludes the step from practically being performed in the mind. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Therefore, claims 7 and 17 recite an abstract idea of a mental process. 
Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
Claim 7 recites the additional element of “measuring, using iris infrared transillumination”, which is being interpreted as a generic laser, and both claims 7 and 17 recite the additional elements of “querying a database comprising measurements of the anatomical features of a population of eyes and iris colors associated with the anatomical features of the population of eyes using the search criteria”, and “displaying at least one of a description or image of the prediction”, which are being interpreted as generic data processing and reporting steps. However, these elements are recited at a high level of generality (i.e.as a generic laser performing infrared iris transillumination, as generic data processing, as described in the instant specification at page 11, line 17-23, and as generic data reporting, as described in the instant specification at page 13, lines 5-9) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
The additional elements when considered individually and in combination are not enough to qualify as significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a laser to perform infrared iris transillumination, querying a database to determine a prediction of post-operative iris color, and displaying the prediction amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claims are not patent eligible.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        

/Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792